Name: 83/378/EEC: Commission Decision of 26 July 1983 authorizing the Kingdom of Denmark to permit temporarily the marketing of turnip rape seed not satisfying the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-08-09

 Avis juridique important|31983D037883/378/EEC: Commission Decision of 26 July 1983 authorizing the Kingdom of Denmark to permit temporarily the marketing of turnip rape seed not satisfying the requirements of Council Directive 69/208/EEC Official Journal L 218 , 09/08/1983 P. 0019 - 0019*****COMMISSION DECISION of 26 July 1983 authorizing the Kingdom of Denmark to permit temporarily the marketing of turnip rape seed not satisfying the requirements of Council Directive 69/208/EEC (83/378/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of oil and fibre plants seed (1), as last amended by Directive 83/116/EEC (2), and in particular Article 16 thereof, Having regard to the request submitted by the Kingdom of Denmark, Whereas in Denmark the production of turnip rape seed satisfying the requirements of Directive 69/208/EEC has been insufficient in 1982 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas the Kingdom of Denmark should therefore be authorized to permit, for a period expiring on 31 August 1983, the marketing of seed of the abovementioned species of the category 'certified seed' of varieties included neither in the common catalogue of varieties of agricultural plant species nor in the Member States' national catalogues of varieties; Whereas, moreover, other Member States, which are able to supply Denmark with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed provided that it is intended for Denmark; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark is hereby authorized to permit, for a period expiring on 31 August 1983, the marketing in its territory of a maximum of 175 tonnes of turnip rape seed (Brassica rapa L. partim) of the category 'certified seed' of varieties Emma and Torkel. The official label shall state: 'Intended exclusively for Denmark'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a maximum of 175 tonnes of turnip rape seed provided that it is intended exclusively for Denmark. The official label shall state: 'Intended exclusively for Denmark'. Article 3 Member States shall notify the Commission before 31 October 1983 of the quantities of seed marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 76, 22. 3. 1983, p. 21.